Case 4:18-cv-00818-SDJ-KPJ Document 60 Filed 10/04/19 Page 1 of 1 PageID #: 1086

                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION

                                           DATE: 10/4/19

 UNITED STATES MAGISTRATE JUDGE                     COURT REPORTER: DIGITAL
                                                    RECORDING - PLANO 108

 KIMBERLY C. PRIEST JOHNSON                         COURTROOM DEPUTY: Toya McEwen
  David W Spindle                                 CASE NO. 4:18-cv-818 ALM/KPJ
  v
  CKJ Trucking LP, CKJ Transport of North
  Texas LLC
  ATTORNEY FOR PLAINTIFF                          ATTORNEY FOR DEFENDANT

  Ron Huff                                        John Ross

        On this day, came the parties by their attorneys, the following proceedings were held in
 Plano, Texas: Telephone Conference RE: Motion for leave to file supplement response (Dkt. 54)
  OPEN: 1:05 pm                                   ADJOURN: 1:13 pm


  TIME:       MINUTES:
  1:05 pm     Case called, announcements made. Court addressed the motion, and if permission
              is granted to file a supplement response, Court would also allow a supplement
              reply be filed.
  1:07 pm     Reply by John Ross.
  1:09 pm     Discussion by the Court.
  1:10 pm     Reply by John Ross.
  1:10 pm     Reply by Ron Huff.
  1:12 pm     Court will issue an order.
  1:13 pm     Recess.

                                                    DAVID A. O’TOOLE, CLERK

                                                    BY:      Toya McEwen
                                                           Courtroom Deputy Clerk
